DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application and an Information Disclosure Statement filed on April 21, 2022.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 9, and 17 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Articulate 360 – New Feature Releases, “Overview of the Trigger Panel in Storyline 360,” video, published on October 29, 2019, available at https://youtu.be/JUWjOCOT69Y (hereinafter Storyline), in view of Mark Spermon – Articulate Storyline Tutorials, “How to create a conditional next button in Storyline 360,” video, published on July 11, 2019, available at https://youtu.be/fUDxMGc1e3A (hereinafter Tutorial).
With respect to independent Claim 1, Storyline teaches a method comprising: 
at an electronic device in communication with a display device and one or more input devices (see generally Storyline, showing execution of Storyline 360 software on a computer with input means (i.e., keyboard/mouse)): 
displaying, via the display device, a first user interface of a slideshow application, wherein the first user interface includes a representation of a first slide of a slideshow (see 2:36 – 2:40, showing selection of a slide in a presentation allowing the user to further edit the slide; see also 10:40 – 11:00).
while displaying the first user interface, receiving, via the one or more input devices, first user input to add a first operation to the first slide of the slideshow (see 2:47 – 3:05, 4:02 – 4:13, 5:33 – 6:30, 8:46 – 10:40, showing a trigger setup for an object on the slide).
in response to the first user input, causing the first operation to be configured to be performed when one or more first criteria are met (see 2:47 – 3:05, 4:02 – 4:13, 5:33 – 6:30, 8:46 – 10:40, particularly 9:08, 10:10, 10:16, illustrating various operations that can be performed when a trigger occurs – a trigger can be a click on a particular object, an event, etc. resulting in one or more different actions to be performed on a slide, object, variable, etc.).  
receiving, via the one or more input devices, second user input to cause the slideshow to be presented (see 2:15 – 2:26, showing a preview option; note that the user interface of Storyline provides both “preview” and “publish” options, and a skilled artisan would understand that a slide editing software would provide an ability for the user to play the slideshow, as is well known in the art).
in response to the second user input, initiating presentation of the slideshow (see 2:15 – 2:26 and discussion above).
while presenting the slideshow: 
receiving, via the one or more input devices, third user input (see 10:50 – 11:55, showing that a slide can be interacted with during the presentation and that based on the interaction a corresponding action is performed; see also discussion of Tutorial, below).
in response to the third user input: in accordance with a determination that one or more second criteria are met, utilizing one or more third criteria to determine initiation of the first operation, wherein: the one or more second criteria are different from the one or more first criteria, the one or more third criteria are different from the one or more first criteria, and the one or more third criteria are different from the one or more second criteria (see 12:45 – 13:05, showing conditional statements that allow different criteria to be applied to a trigger allowing an operation/action to be performed when a first or a second criteria is met – a skilled artisan would understand that different criteria can correspond to different actions allowing an action to be performed when either of the criteria occurs; furthermore, a skilled artisan would understand that some criteria may be required to occur with another criteria in order to trigger an action).

With respect to the third user input, although the cited portion of Storyline does not illustrate the actual input (instead, the video just narrates what would happen during the presentation), a skilled artisan would understand that third input (and context of the presentation at the time such input is received) can be received and evaluated in various ways as further illustrated by Tutorial.  Tutorial illustrates additional features of the same software described in Storyline, and explicitly illustrates receiving the third user input in the presentation mode, and further shows performing the corresponding action(s) based on triggered event(s) (see Tutorial, 7:42 – 8:33).  As discussed above, a skilled artisan would understand that various triggers could be conditionally related to various actions, as illustrated in Storyline, allowing different inputs to activate the same operation/action.
It is noted that Claim 1 as currently presented, does not specify how the second criteria and third criteria are determined; in addition, there is nothing in the instant claim that would preclude different conditions described in Storyline to read on different criteria recited in the claim.  Further clarification is needed in the claims if a narrower interpretation of the claim is desired.  

With respect to dependent Claim 2, Storyline teaches the method of claim 1, as discussed above, and further teaches wherein, when met, one or more fourth criteria cause the utilization of the third criteria to be skipped (see Storyline, 12:45 – 13:05, showing condition statements – as discussed above with respect to Claim 1, different statements can correspond to a particular action such that when one of those statements evaluates to true the action is performed and other statements are ignored).

With respect to dependent Claim 3, Storyline teaches the method of claim 1, as discussed above, and further teaches wherein the first operation comprises a user-defined action selected from a group consisting of an animation, a video, an audio, and an enhanced image (see Storyline, 9:08, showing various options for an action, including playing media, showing layer, moving, etc.).

With respect to dependent Claim 4, Storyline teaches the method of claim 1, as discussed above, and further teaches wherein the one or more second criteria identifies a presentation status of the slideshow when the third user input is received (see Storyline, 12:45 – 13:05, showing condition statements – as discussed above with respect to Claim 1, different statements can correspond to a particular action such that when one of those statements evaluates to true the action is performed and other statements are ignored; see also Tutorial, illustrating that a condition can be satisfied when time elapses or when a number of objects has been viewed).

With respect to dependent Claim 5, Storyline teaches the method of claim 1, as discussed above, and further teaches in accordance with a determination that the third criteria is met, foregoing initiation of the first operation (see Storyline, 12:45 – 13:05, as discussed above with respect to Claim 1, conditional statements allow for various outcomes based on different conditions).

With respect to dependent Claim 6, Storyline teaches the method of claim 5, as discussed above, and further teaches in accordance with the determination that the third criteria is met: determining a next operation of the slideshow; and initiating the next operation of the slideshow (see discussion of Claim 1, above, showing that different conditional statements can be used to allow for desired outcomes based on the user input and/or presentation conditions; see also Tutorial, 8:20 – 8:33).

With respect to dependent Claim 7, Storyline teaches the method of claim 1, as discussed above, and further teaches wherein the first criteria identifies a first state of an operation preceding the first operation, and wherein the third criteria identifies a second state of the operation preceding the first operation (see Storyline, 12:45 – 13:05, showing different conditional statements; see also Tutorial, 4:45 – 5:42, showing true/false variables that can be evaluated in the conditional statements; a skilled artisan would understand that different variables can be evaluated in conditional statements of Storyline allowing a desired action to occur when a particular criteria is met).

With respect to dependent Claim 8, Storyline teaches the method of claim 7, as discussed above, and further teaches wherein the operation preceding the first operation is configured to continue to completion in accordance with the third criteria being met (see discussion of Claims 1 and 7 above regarding conditional statements and various variables that can be utilized in such statements).

With respect to Claims 9-20, these claims are directed to a non-transitory computer-readable medium and an electronic device comprising steps and/or features recited in Claims 1-8, respectively, and are thus rejected under the same rationale as those claims, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179